Plaintiff in error was convicted in the superior court of Muskogee county for the crime of selling intoxicating liquor, and was sentenced to pay a fine of fifty dollars and serve sixty days in the county jail. A trial was had before a jury composed of only six men. The record does not show that the plaintiff in error waived his right to a trial by a jury of twelve men. Under the authority of Hill v. State, 3 Okla. Cr. 686, 109 P. 291;Schafer v. State, 5 Okla. Cr. 598, Dalton v. State, infra,116 P. 954, the judgment will be reversed and the cause remanded to the superior court of Pittsburg county with directions to grant a new trial. *Page 644